Case 2:19-cv-00166-NBF Document1 Filed 02/14/19 Page 1 of 3
1544 FILED

IN THE UNITED STATES DISTRICT COURT FEB 7 = 2019
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA
AIRIGAN SOLUTIONS, LLC.,

Plaintiff, Civil Action No. | Q - IG

V.
BABYMOVE, e7 ai.,

Defendants. FILED UNDER SEAL

 

PLAINTIFF’S MOTION TO FILE UNDER SEAL

This action arises from Defendants’ actions in (i) promoting, selling, offering for sale and
distributing goods bearing and/or using counterfeits and confusingly similar imitations of s
registered trademark of Plaintiff Arigan Solutions, LLC (Airigan” or “Plaintiff’) and its trade
dress and (ii) promoting, selling, offering for sale and distributing goods infringing Plaintiff's
patent within this district through various fully interactive commercial Internet websites and
Internet based e-commerce stores.

Plaintiff submits this application to the Court to file under seal the documents associated
with the above-referenced action, including but not limited to: Plaintiff's Complaint and exhibits
attached thereto; Plaintiffs ex parte application for: a temporary restraining order, an order to
show cause why a preliminary injunction should not issue, an asset restraining order, and an
order authorizing expedited discovery; Declarations of Margaret B. Tyler, Stanley D. Ference III,
Brian Samuel Malkin, and Jennifer Lineberry in support of Plaintiff's Application and exhibits

attached thereto; and an order authorizing alternative service by electronic mail; and Plaintiff's

 
 

Case 2:19-cv-00166-NBF Document1 Filed 02/14/19 Page 2 of 3

Ex Parte Motion for an Order Authorizing Alternative Service (collectively “Ex Parte

Application”).

Good cause exists to file the Ex Parte Application under seal. A variety of Courts have

granted the relief requested herein in similar cases, recognizing, inter alia:

a. The Internet based e-commerce stores and Seller IDs at issue in the case are under

Defendants’ complete control.

b. Defendants have the ability to change the ownership or modify e-commerce store
data and content, change payment accounts, redirect consumer traffic to other
seller identification names, and transfer assets and the ownership of the Seller

IDs.

C. Such modifications can happen in a short span of time after Defendants are

provided with notice of this action.

d. Defendants can easily electronically transfer and secret the funds sought to be
restrained if they obtain advance notice of the relief sought by Plaintiff's Ex Parte
Application and thereby thwart the Court’s ability to grant meaningful relief and

can completely erase the status quo.

e. As Defendants engage in illegal infringing activities, there is no reason for

Plaintiff to believe Defendants will make their assets available for recovery.

See Airigan Solutions, LLC v. Bufuijiugan, et al, Case No. 18-cv-1330-NBF, (W.D. Pa., filed
October 5, 2018, unsealed November 21, 2018 ),; Airigan Solutions, LLC v. Artifacts_Selling,
Case No. 18-cv-1462-NBF (W.D. Pa., filed October 31, 2018, unsealed November 21, 2018);

Tavalvera Hair Products, Inc. v. Taizhou Yunsung Electrical Applicant Co., Ltd. et al., Case No.

-2-

 

 
 

Case 2:19-cv-00166-NBF Document1 Filed 02/14/19 Page 3 of 3

18-cv-00823-BAS-JLB (S.D. Cal., filed April 30, 2018, unsealed May 23, 2018); Cartier
International A.G. v. Replicapaneraiwatches.cn et al., No. 17-cv-62401-KMM (S.D. Fla., filed
Dec. 7, 2017, unsealed January 14, 2018), and Off-White, LLC v. 6014350 et al., No. 18-cv-
5322-GBK (S.D.N.Y., filed June 13, 2018, unsealed June 26, 2018). Additionally, the Lanham
Act specifically provides the Court with the authority to seal the file in cases involving

counterfeiting. See 15 U.S.C. § 111 6(d)(8).

Accordingly, Plaintiff respectfully submits that the court file in this action should be
sealed until the hearing on Plaintiff's Application for an Order to Show Cause Why a

Preliminary Injunction Should Not Issue or further order of the Court.
A Proposed Order granting the Application to Seal is submitted herewith.

Respectfully submitted,

Dated: February 14, 2019 /s/ Stanley D. Ference III
Stanley D. Ference III
Pa. ID No. 59899
courts@ferencelaw.com

Brian Samuel Malkin
Pa. ID No. 70448
bmalkin@ferencelaw.com

FERENCE & ASSOCIATES LLC
409 Broad Street

Pittsburgh, Pennsylvania 15143
(412) 741-8400 — Telephone

(412) 741-9292 — Facsimile

Attorneys for Plaintiff
Airigan Solutions, LLC

 

 
